 


109 HR 3193 IH: Rocky Mountain National Park Wilderness Act
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3193 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Udall of Colorado introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To designate as wilderness certain lands within the Rocky Mountain National Park in the State of Colorado. 
 
 
1.Short title and purpose 
(a)Short titleThis Act may be cited as the Rocky Mountain National Park Wilderness Act. 
(b)PurposeThe purpose of this Act is to include in the National Wilderness Preservation System certain lands within the Rocky Mountain National Park, Colorado, in order to protect the enduring scenic and historic wilderness character and unique wildlife values of the lands as well as the scientific, educational, inspirational, and recreational resources, values, and opportunities of the lands. 
2.Designation of Rocky Mountain National Park Wilderness 
(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain lands within the Rocky Mountain National Park, Colorado, which comprise approximately ____ acres, as generally depicted on the map titled Rocky Mountain National Park, Colorado Wilderness Boundaries and dated June 2005, are hereby designated as wilderness and, therefore, as a component of the National Wilderness Preservation System. The designated lands shall be known as the Rocky Mountain National Park Wilderness. 
(b)Map and description 
(1)Preparation and submissionAs soon as practicable after the date of the enactment of this Act, the Secretary of the Interior shall prepare a map and a boundary description of the Rocky Mountain National Park Wilderness designated by subsection (a) and file the map and boundary description with the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. The map and boundary description shall be on file and available for public inspection in the office of the Director of the National Park Service, Department of the Interior. 
(2)TreatmentThe map and boundary description prepared under paragraph (1) shall have the same force and effect as if included in this Act. The Secretary of the Interior may correct clerical and typographical errors in the map and description. 
(c)Potential wilderness lands 
(1)DefinitionIn this section, the term potential wilderness lands means— 
(A)lands identified as potential wilderness on the map referred to in subsection (a); and 
(B)lands and interests therein acquired by the United States on or after the date of the enactment of this Act that are located within the boundaries of the Rocky Mountain National Park and are contiguous with lands designated as wilderness by this Act. 
(2)Inclusion in wildernessUpon publication in the Federal Register of a notice by the Secretary of the Interior that all uses of a parcel of potential wilderness lands inconsistent with the Wilderness Act have ceased, the parcel shall be included in the Rocky Mountain National Park Wilderness designated by subsection (a) and managed as provided in section 3. The Secretary of the Interior shall modify the map and boundary description prepared under subsection (b) to reflect the inclusion of the parcel in the Rocky Mountain National Park Wilderness. 
(d)Exclusion of certain landsThe boundaries of the Rocky Mountain National Park Wilderness and the potential wilderness lands specifically exclude the following: 
(1)The Grand Ditch (including both the main canal of the Grand Ditch and a branch thereof known as the specimen Ditch) and its right-of-way as well as associated appurtenances, structures, buildings, camps, and work sites in existence as of June 1, 1998. 
(2)Lands owned by the St. Vrain & Left Hand Water Conservancy District, including Copeland Reservoir and the Inlet Ditch to such reservoir from the North St. Vrain Creek, amounting to approximately 35.38 acres. 
(3)Lands owned by the Wincentsen-Harms Trust, amounting to approximately 2.75 acres. 
(e)Relation to lands outside wildernessNothing in this Act shall affect the management or use of any lands not included within the boundaries of the Rocky Mountain National Park Wilderness or the potential wilderness lands. 
3.Management of Rocky Mountain National Park Wilderness 
(a)Management generallySubject to valid existing rights, lands designated as wilderness by section 2(a) or subsequently included in the Rocky Mountain National Park Wilderness by section 2(c) shall be managed by the Secretary of the Interior in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this Act. With respect to the lands designated as wilderness by section 2(a), any reference in the Wilderness Act to the effective date of the Wilderness Act shall be deemed to be a reference to the date of the enactment of this Act. With respect to the lands subsequently included in the Rocky Mountain National Park Wilderness by section 2(c), any reference in the Wilderness Act to the effective date of the Wilderness Act shall be deemed to be a reference to the date on which the lands were included in the wilderness area. 
(b)Water rights 
(1)FindingsThe Congress finds the following: 
(A)According to decisions of the courts of the State of Colorado, the United States has existing rights to water within the Rocky Mountain National Park. 
(B)Those rights are sufficient for the purposes of the Rocky Mountain National Park Wilderness as designated by section 2. 
(C)In light of the findings in subparagraphs (A) and (B), there is no need for this Act to effect a reservation by the United States of any additional water rights to fulfill the purposes for which the Rocky Mountain National Park Wilderness is designated. 
(2)No reservationNothing in this Act or any action taken pursuant to this Act shall constitute either an express or implied reservation of water or water rights for any purpose. 
(c)Colorado-Big Thompson Project 
(1)Current activitiesActivities on, under, or affecting the lands designated as wilderness by section 2 relating to the monitoring, operation, maintenance, repair, replacement, and use of the Colorado-Big Thompson Project and its facilities which were allowed as of June 1, 1998, shall be allowed to continue and shall not be affected by the designation of the lands as wilderness. 
(2)New activitiesIn addition to the activities described in paragraph (1), any other activities on, under, or affecting the lands designated as wilderness by section 2 that because of emergencies or catastrophic events become necessary for the operation, maintenance, repair, replacement, and continue use of the Colorado-Big Thompson Project and its facilities shall be allowed, subject only to reasonable restrictions which are established by the Secretary of the Interior to protect the wilderness values of the lands. In implementing this paragraph, the Secretary shall not establish any restrictions on the activities that would prevent the occurrence of such necessary activities or that would reduce the water supply provided by the Colorado-Big Thompson Project or the Windy Gap Project. 
(3)Relation to authority in Act establishing parkNothing in the first section of the Act of January 26, 1915 (16 U.S.C. 191), shall be construed to allow development within the lands designated as wilderness by section 2 of any reclamation project not in existence as of the date of the enactment of this Act. 
(d)No buffer zonesCongress does not intend that the designation by this Act of the Rocky Mountain National Park Wilderness creates or implies the creation of protective perimeters or buffer zones around the wilderness area. The fact that nonwilderness activities or uses can be seen or heard from within the wilderness area shall not, of itself, preclude such activities or uses up to the boundary of the wilderness area. 
 
